ASSET PURCHASE AGREEMENT BETWEEN STUART GRAHAM AND TRANSWORLD BENEFITS INTERNATIONAL INC. ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made effective as of the 1st day of March, 2008, the ("Effective Date") by and between Stuart Graham, an individual ("Seller") and TransWorld Benefits International Inc., a California corporation (the "TBII"). RECITALS WHEREAS, TBII is an existing public shell company and has conducted a reorganization (the "Reorganization") whereby TBII will no longer be a wholly owned subsidiary of TransWorld Benefits, Inc. ("TWBI"). TBII will undergo a name change, and TBII will engage, among other related activities, in the prepaid gift card and customer loyalty business (the "Business"); WHEREAS, TBII has or will promptly after the Closing Date adopt a business plan reviewed, developed and commented on by a party qualified and approved by TBII to advise on such business plans; WHEREAS, following the Closing Date, TBII will use its best efforts to secure financing for the operation of the Business; WHEREAS, following the Closing Date TBII will enter into a licensing agreement with TransWorld Benefits Inc. ("TWBI") whereby TWBI shall grant TBII permission to use all of the products and services of TWBI; WHEREAS, the Seller has agreed to perform certain tasks for the benefit of TBII and sell the Purchased Assets to TBII in exchange for certain equity interests in TBII; WHEREAS, Seller hereby agrees to enter into this Agreement and deliver to TBII any and all assignments and other documents or instruments of assignment, transfer or conveyance as TBII deems necessary or appropriate to effectuate the sale to TBII; and WHEREAS, TBII desires, by execution and delivery of this Agreement, to purchase and accept the Purchase Assets from the Seller. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants, and agreements herein contained, the Seller and TBII agree as follows: AGREEMENT 1. Purchase and
